Case 2:19-cv-05354-MTL Document 54 Filed 04/30/21 Page 1 of 3

| || Thomas P. Riley, SBN 66599

LAW OFFICES OF THOMAS P. RILEY, P.C.
First Library Square

; || 1114 Fremont Avenue

South Pasadena, CA 91030-3227

Tel: 626-799-9797
> || Fax: 626-799-9795
TPRLAW@att.net

7 || Attorneys for Plaintiff
Innovative Sports Management, Inc.,
* || d/b/a Integrated Sports Media

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
NM PHOENIX DIVISION

13 /| Innovative Sports Management, Inc., Case No. 2:19-cev-05354-MTL
d/b/a Integrated Sports Media,
NOTICE RE: APPEARANCE OF
Is Plaintiff, PLAINTIFF’S COUNSEL RE:
MAY 4, 2021 STATUS

v. CONFERENCE

Oscar H. Graham, et al

19 Defendants.

 

 

2 Plaintiff Innovative Sports Management, Inc., by and through its counsel, hereby
advises this Honorable Court that Thomas P. Riley, Plaintiff's counsel in the above-entitled
54 || action, will be appearing personally at the Status Conference set for Tuesday, May 4, 2021
5 |! at 2:00 P.M.

26

Hf
Hl

27

28

 

 

 
22

23

24

23

27

28

 

 

Case 2:19-cv-05354-MTL Document 54 Filed 04/30/21 Page 2 of 3

Respectfully submitted,

Date: April 30, 2021 Ea a
LAWSOEY EE SESHOMAS P. RILEY
By: Thomds P. Riley

Attorneys for Plaintiff
Innovative Sports Management, Inc.,

d/b/a Integrated Sports Media
/I/

///
///
/if
Hf
Ml
///
Ml
Il
///
/Il
[/
Hf
[//
Ml
HI
Ml
///
Ml
Mf
Hf
Ml

 
20

21

22

23

24

25

27

28

 

 

Case 2:19-cv-05354-MTL Document 54 Filed 04/30/21 Page 3 of 3

PROOF OF SERVICE (SERVICE BY MAIL)

I declare that:

I am employed in the County of Los Angeles, California. I am over the age of
eighteen years and not a party to the within cause; my business address is First Library
Square, 1114 Fremont Avenue, South Pasadena, California 91030-3227. I am readily familiar
with this law firm's practice for collection and processing of correspondence/documents for
mail in the ordinary course of business.

On April 30, 2021, I served:

DECLARATION OF THOMAS P. RILEY IN SUPPORT OF PLAINTIFF’S
REQUEST TO REINSTATE ACTION

On all parties referenced by enclosing a true copy thereof in a sealed envelope with
postage prepaid and following ordinary business practices, said envelope was addressed to:

Mr. Marcos Eduardo Garciaacosta, Esquire (Attorneys for Defendants
MARCOS EDUARDO GARCIAACOSTA LAW GROUP — Oscar H. Graham and
2875 West Ray Road, Suite 6-108 Los Andes, LLC)

Chandler, Arizona 85224

The fully sealed envelope with pre-paid postage was thereafter placed in our law
firm’s outbound mail receptacle in order that this particular piece of mail could be taken to
the United States Post Office in South Pasadena, California later this day by myself (or by
another administrative assistant duly employed by our law firm).

I declare under the penalty of perjury pursuant to the laws of the United States that the
foregoing is true and correct and that this declaration was executed on April 30, 2021, at

South Pasadena, California.

Dated: April 30, 2021

 

 

{//
Ml
[//
Mf
Ml

 
